Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 10/11/2022, wherein the Amendment cancelled claims 1-44, 47-52, and 63-64, and amended claims 45 and 62.
	Claims 45-46 and 53-62 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) dated 06/09/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Election/Restrictions 
Applicant elected Group II and disulfiram as the compound of formula (I), sepsis as the disease or condition, a corticosteroid as the anti-inflammatory agent, and inhibiting inflammasome-mediated death of a cell as the method, in the reply filed on 05/17/2022, is acknowledged.
	Claims 54-58 and 60 were withdrawn from consideration as being directed to a non-elected invention.
	Claims 45-46, 53, 59 and 61-62 are examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 112
	Applicant’s amendments to claims 45 and 62 that clearly defines "RCy1" as a substituent of Cy1, is sufficient to overcome this rejection.	
35 U.S.C. § 102
	Applicant’s provision of the priority document for WO 2019/180450 to Jalan (IDS, 08/12/2021) that provides support for Applicant’s argument that the priority document does not recite disulfiram, is sufficient to overcome the 102(a)(2) rejection over WO 2019/180450 to Jalan.
	Applicant argued that this reference was also applied under 102(a)(1), however, it is noted that the rejection was made over 102(a)(2), alone, in the previous Office Action.  
	As seen below, prosecution has been re-opened since the 35 U.S.C. § 102 rejection over Hyde did not include claim 62.
Claim Objections
Claim 61 is objected to because of the following informalities:  
-Since the compounds of Table A are listed in claim 61, the reference to Table A should be deleted.
Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. MPEP 2173.05(s)
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-46, 53, 59 and 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
The phrase “as the only active agent,” added to claims 45 and 62, is not supported by the instant specification.  
It is furthermore noted that Applicant has not provided a statement as to where support can be found for this phrase.
Claims 46, 53, 59 and 61 are rejected as being dependent on claim 45.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46, 53, 59 and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 45 and 62 are indefinite because the metes and bounds of the term “active,” in the  phrase “as the only active agent,” is unclear.  It is not understood what agents are encompassed by the term active agent.  Does this phrase exclude any agent with a therapeutic effect, does it exclude any agent that has the same mechanism of action as compounds of Formula (I), or does it exclude something else entirely?  For example, page 32 of the specification describes “Combination treatments;” it is not clear if all of the additional therapeutic agents recited on pages 32-34 are excluded by this phrase or if only therapeutic agents with the same mechanism of action of compounds of Formula (I) are excluded by this phrase.      
For the purpose of examination, the phrase “active agent” is interpreted as an agent with the same mechanism of action as compounds of Formula (I).
-Claim 62 is additionally indefinite because the second bullet point is unclear.  Each bullet point in lines 2-8 of the claim are separated by the term “and/or.”  However, the second bullet pointed item is preceded by “and/or” and recites “inhibiting inflammasome-mediated death of a cell or inhibiting pyroptosis; and/or.”  It is not understood if the method is directed to inhibiting inflammasome-mediated death of a cell or inhibiting pyroptosis, or if the method can inhibit inflammasome-mediated death of a cell and inhibit pyroptosis.  It is additionally not clear how inhibiting inflammasome-mediated death of a cell and inhibiting pyroptosis are distinct.  On page 1 of the specification it states that inflammasomes activate inflammatory caspases which trigger inflammatory death (pyroptosis).   Page 1 of the specification then recites “inhibiting inflammasome-mediated death of a cell (pyroptosis).” The teachings on page 1 of the specification connote that the phrases are synonymous.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: Due to indefiniteness, claims 45-46, 53, 59, 61-62 are interpreted as discussed in the above 35 USC 112 rejection.

Claims 45-46, 53, 59, 61-62 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20100135983 to Hyde (PTO-892).
Hyde ‘983 teaches a method of treating a subject afflicted with at least one inflammatory disease or condition comprising administering an effective amount of disulfiram and at least one of another active ingredient (pg. 35, claim 193).  
	Exemplified are the following compositions and diseases/conditions:

Example 4
Example 6
Example 12
Example 13
Composition
Disulfiram, chloroquine phosphate
Disulfiram, bortezomib, chloroquine phosphate
Disulfiram, nilotinib, chloroquine phosphate
Disulfiram, nilotinib, dasatinib, quinine sulfate
Disease/Condition
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions

(paragraphs 248, 297, 306).
	As evidenced by the instant specification on page 52, disulfiram blocks inflammasome-mediated pyroptosis and cytokine release in cells, thereby meeting the limitations of claim 62.  
	Additionally, since the cited prior art teaches disulfiram, the same chemical compound as in the instant claims, the disulfiram of the prior art is expected to have the same properties of inhibiting gasdermin pore formation in a cell, inhibiting inflammasome-mediated death of a cell or inhibiting pyroptosis, inhibiting cytokine secretion from a cell, inhibiting an inflammatory caspase in a cell, and covalently reacting disulfiram with a cysteine of a gasdermin protein in a cell, as recited by the instant claims.  This is because a compound cannot be separated from its physical and chemical properties.  Thus, the cited prior art reads on the instant claims.  “From the standpoint of patent law, a compound and all of its properties are inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963). 
It is noted that claim 62 is not directed toward an in vitro assay, but a method of contacting a cell with a compound of Formula (I), which occurs when a compound of Formula (I), such as disulfiram, is administered to a subject.

Claims 45-46, 53, 59, and 61-62 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 5,597,809 to Dreyer (published 1997, IDS of 06/06/2022), as evidenced by MayoClinic (PTO-892) and Yerramothu (Eye, published 2017, PTO-892).
	Dreyer ‘809 teaches methods of treating optic neuritis by administering  disulfiram (Col. 20, lines 10-60).  
As evidenced by MayoClinic, optic neuritis occurs when inflammation damages the optic nerve (pg. 1).  
As evidenced by Yerramothu, the role of inflammasomes in the pathogenesis of ocular diseases, such as glaucoma, which is a progressive optic neuropathy, is established (abstract, pg. 495).  
	Furthermore, as evidenced by the instant specification on page 52, disulfiram blocks inflammasome-mediated pyroptosis and cytokine release in cells, meeting the limitations of claim 62.  
	Additionally, since the cited prior art teaches disulfiram, the same chemical compound as in the instant claims, the disulfiram of the prior art is expected to have the same properties of inhibiting gasdermin pore formation in a cell, inhibiting inflammasome-mediated death of a cell or inhibiting pyroptosis, inhibiting cytokine secretion from a cell, inhibiting an inflammatory caspase in a cell, and covalently reacting disulfiram with a cysteine of a gasdermin protein in a cell, as recited by the instant claims.  This is because a compound cannot be separated from its physical and chemical properties.  Thus, the cited prior art reads on the instant claims.  “From the standpoint of patent law, a compound and all of its properties are inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963). 
It is noted that claim 62 is not directed toward an in vitro assay, but a method of contacting a cell with a compound of Formula (I), which occurs when a compound of Formula (I), such as disulfiram, is administered to a subject.

	Claims 45-46, 53, 59, and 61-62 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6,288,110 to Marikovsky (published 2001, IDS of 10/25/2021), as evidenced by Karki (Cancer Immun Research, published 2017, PTO-892).
	Marikovsky teaches pharmaceutical compositions comprising disulfiram for the treatment of angiogenesis-dependent disorders (title and abstract).  Diabetic retinopathy, corneal graft, neovascularization, neovascular glaucoma, trachoma, fibroplasia, arteriovenous malformation, leukemia, breast cancer, lung cancer, stomach cancer and other cancers are taught (pg. 14, claims 1-5).  Exemplified are methods of treating cell lines and subjects with cancer, such as lung cancer, by administering disulfiram (Col. 8, line 15-Col. 11, line 6).  
	As evidenced by Karki, inflammation driven by the inflammasome promotes breast cancer, gastric carcinoma, lung metastasis and others (abstract).  As evidenced by page 30 of the specification, glaucoma is an inflammatory disease treated by the instant invention.  
	Furthermore, as evidenced by the instant specification on page 52, disulfiram blocks inflammasome-mediated pyroptosis and cytokine release in cells, meeting the limitations of claim 62.  
	Additionally, since the cited prior art teaches disulfiram, the same chemical compound as in the instant claims, the disulfiram of the prior art is expected to have the same properties of inhibiting gasdermin pore formation in a cell, inhibiting inflammasome-mediated death of a cell or inhibiting pyroptosis, inhibiting cytokine secretion from a cell, inhibiting an inflammatory caspase in a cell, and covalently reacting disulfiram with a cysteine of a gasdermin protein in a cell, as recited by the instant claims.  This is because a compound cannot be separated from its physical and chemical properties.  Thus, the cited prior art reads on the instant claims.  “From the standpoint of patent law, a compound and all of its properties are inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963). 
It is noted that claim 62 is not directed toward an in vitro assay, but a method of contacting a cell with a compound of Formula (I), which occurs when a compound of Formula (I), such as disulfiram, is administered to a subject.
RESPONSE TO ARGUMENTS
35 U.S.C. § 102 over Hyde
	Applicant argues that nothing in Hyde teaches using disulfiram as the sole anti-inflammatory agent and that it can act as such in the absence of a known anti-inflammatory agent.
This argument is not persuasive.  First, Applicant is directed to the above 35 U.S.C. § 112 rejection over the phrase “as the only active agent” and the interpretation of the phrase.  For the purpose of examination, the phrase “active agent” is interpreted as an agent with the same mechanism of action as compounds of Formula (I).  Second, it is pointed out “disulfiram as the sole anti-inflammatory agent” is not a limitation of the instant claims. 
Since Hyde does not teach an additional active agent with the same mechanism of action as disulfiram, the teachings of Hyde meet the limitations of the instant claims.   
	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622